PER CURIAM.
We treat the Reemployment Assistance Appeals Commission motion to relinquish jurisdiction as a concession that procedural error occurred on account of the appeals referee’s failure to secure a waiver of appellant’s right to proper notice of the hearing before the referee. See Fla. Admin. Code R. 73B-20.015. Accordingly, we reverse the Commission’s order affirming the appeals referee’s determination, and consistent with section 120.68(7)(c), Florida Statutes (2013), remand this matter to the Commission for further proceedings. Appellant’s “Motion to Reverse Decision,” to the extent it requests an order directing the award of unemployment compensation benefits without further proceedings, is denied.
ROBERTS, WETHERELL, and MAKAR, JJ., concur.